Allowable Subject Matter
1.	Claims 6-10 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 1/06/2021, with respect to the claims 1-10 have been fully considered and finds the claims 6-10 allowable.

Applicant argues on page 5 of the remarks regarding Double Patenting Rejection, that, “Claims 1, 4 and 5 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5 and 6 of co-pending Application No. 16/197,465.
Claims 1-5 having been canceled, the rejection is now moot”.
Applicant argues on page 5 of the remarks regarding the rejection of Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Dessel (US 5384540 A) in view of Cern et al. (US 6646447 B2), that, “Claims 1-5 having been canceled, the rejection is now moot.
In view of the foregoing amendments and remarks, it is respectfully submitted that all claims presently pending in the application contain patentable subject matter and a Notice of Allowance is respectfully solicited.
Claims 6-10 are allowed”.

Applicant’s argument regarding double patenting rejection of Claims 1, 4 and 5 and regarding 35 U.S.C. 103 rejection of Claims 1-5 as being unpatentable over Dessel (US 5384540 A) in view of Cern et al. (US 6646447 B2) is persuasive as applicant has canceled the claims 1-5 in the response filed on 1/06/2021 and claims 6-10 was allowed in the Final Office Action mailed on 10/07/2020. Therefore, claims 6-10 are allowed.

Claims 6-10 are allowed in view of the applicant’s amendment filed 9/25/2020 as explained below which was explained in the final office action mailed on 10/07/2020. 


Regarding claim 6, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires to identify a correspondence relation between one end portion and the other end portion of the insulated wires exposed from both ends of the multicore cable, the testing method comprising:
connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system;
inputting a test signal, by capacitive coupling, to an end portion of the insulated wire under test among end portions of the insulated wires exposed at one end of the multicore cable, the insulated wires not under test not being grounded; 

 providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires to identify a correspondence relation between one end portion and connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system. Cern teaches “in FIGS. 10A and 10B are schematics of portions of a data communication network implemented over a power distribution system, where the data is carried on a phase conductor of the power distribution system (Column 13 Line 6-9). A capacitive coupler, connected between the phase conductor and ground, proximate to an end of the power transmission cable, for absorbing reflections of the data signal and optionally serving as a data port for coupling of the data signal; Column 13 Line 13-17; Capacitive couplers 1020 are included at such "dead ends". Should a T-branch 1030 produce a stub 1035 in the power network, a capacitive coupler 1020 is used to terminate the distal end of stub 1035; Column 13 Line 34-38)”. However Cern fails to teach that providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires to identify a correspondence relation between one end portion and the other end portion of the insulated wires exposed from both ends of the multicore cable, the testing method comprising: connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system; inputting a test signal, by capacitive coupling, to an end portion of the insulated wire under test among end portions of the insulated wires exposed at one end of the multicore cable, the insulated wires not under test not being grounded” and also in combination with all other elements in claim 6 distinguish the present invention from the prior art reference. 

Claims 7-8 are allowed by virtue of their dependence from claim 6. 

Regarding claim 9, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires and connectors or circuit boards provided at both ends of the multicore cable; arranging wires;
stripping the insulated wires to expose conductors at end portions; and connecting the exposed conductors to terminals of the connectors or electrode patterns of the circuit board;……..
identifying a corresponding end portion comprises connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system

The most pertinent prior art of record to Dessel (US 5384540 A) and Cern et al. (US 6646447 B2), failed to specifically teach the invention as claimed. However, the invention of Dessel and Cern, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires and connectors or circuit boards provided at both ends of the multicore cable; arranging wires; stripping the insulated wires to expose conductors at end portions; and connecting the exposed conductors to terminals of the connectors or electrode patterns of the circuit board;……..identifying a corresponding end portion comprises connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system” and also in combination with all other elements in claim 9 distinguish the present invention from the prior art. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a test bench configured to hold a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires ……;
the common shield is connected to a measurement system to allow the common shield to have a same potential as a ground of the measurement system and the insulated wires not under test not being grounded

The most pertinent prior art of record to Dessel (US 5384540 A) and Cern et al. (US 6646447 B2), failed to specifically teach the invention as claimed. However, the invention of Dessel and Cern, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “providing a shielded cable comprising a jacket and a common shield covering a plurality of insulated wires and connectors or circuit boards provided at both ends of the multicore cable; arranging wires; stripping the insulated wires to expose conductors at end portions; and connecting the exposed conductors to terminals of the connectors or electrode patterns of the circuit board;……..identifying a corresponding end portion comprises connecting the common shield to a measurement system to allow the common shield to have a same potential as a ground of the measurement system” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866